In an action for a judgment declaring invalid a proposition submitted to and carried at a special meeting of the qualified voters of Union Free School District No. 21 of the Town of Hempstead, Nassau County, adjudging the vote upon that proposition at that meeting be declared invalid, null and void, and restraining the board of education of that school district from acting thereon, judgment dismissing the complaint on the merits after trial, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [199 Mise. 930.]